IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


METAL GREEN INC.AND NOA                          :   No. 307 EAL 2020
PROPERTIES INC.                                  :
                                                 :
                                                 :   Petition for Allowance of Appeal from
              v.                                 :   the Order of the Commonwealth
                                                 :   Court
                                                 :
CITY OF PHILADELPHIA AND CITY OF                 :
PHILADELPHIA ZONING BOARD OF                     :
ADJUSTMENT AND WICKHAM KRAEMER                   :
III AND MARY KRAEMER, HUSBAND AND                :
WIFE                                             :
                                                 :
                                                 :
PETITION OF: METAL GREEN INC.                    :


                                         ORDER



PER CURIAM

      AND NOW, this 1st day of March, 2021, the Petition for Allowance of Appeal is

GRANTED. The issues, as stated by Petitioner, are:

      (1) Did the Commonwealth Court commit an error of law by relying upon an
      improper standard for the minimum variance that will afford relief test (“possibility”)
      as applied to a use variance (conversion to apartments compatible with
      surrounding uses) for a more than 90 year old non-conforming industrial garage
      structure judicially determined to be blighted and abandoned under Act 135
      (Abandoned and Blighted Conservatorship Act) where the reversal of the use
      variance threatens its transformation into a productive reuse serving to modernize
      and revitalize the surrounding neighborhood?

      (2) Did the Commonwealth Court misapply the applicable standard of review where
      it abused its discretion in conducting a substantial evidence analysis based on an
      erroneous standard of “possibility” for the minimum variance that will afford relief
      test thereby refusing to apply a capricious disregard of evidence analysis where
      the Zoning Board did not make actual credibility determinations, declined to credit
      and or weigh unrebutted expert witness testimony and where it relied on
      speculative, subjective non-expert testimony from objectors?